                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

MARK ANTHONY ADELL,

                       Plaintiff,

       v.                                                      Case No. 19-C-336

BRIAN FOSTER,
TONIA MOON,
NEVIN WEBSTER, and
J. MUENCHOW,

                       Defendants.


                                    ORDER DISMISSING CASE


       Plaintiff Mark Anthony Adell, an inmate currently incarcerated at Waupun Correctional

Institution, filed this civil action on March 5, 2019. On March 6, 2019, the Clerk sent a letter to

Adell directing him to file within twenty-one days a certified copy of his institutional trust account

statement for the six months preceding the filing of the complaint. To date, Adell has not filed this

statement. Because it appears that Adell is not diligently prosecuting this action, the case is

DISMISSED without prejudice. See Civil L. R. 41(c). The Clerk is directed to enter judgment

accordingly. Adell may provide the required trust account statement and move to have the matter

reopened on or before April 24, 2019.

       SO ORDERED this 3rd day of April, 2019.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach, Chief Judge
                                                       United States District Court
